Mitchell, J.
This is a personal injury case. The judgment entered on the verdict of the jury is for $3,000, and the sole question presented on the appeal *261is that the amount is excessive. Mrs. Donnaly was twenty-four years of age at the time she was injured, and prior thereto was in good health and free from disfigurements. She was painfully hurt and rendered unconscious for a while by an accident, and was confined to the hospital for about ten days. She received several minor injuries that have entirely disappeared. A cut near the eye has left a noticeable scar which quite likely will never disappear. She received a deeper cut near the elbow that has left a scar. This injury, if not permanent, will cause trouble in her arm and shoulder for considerable time, according to her testimony and that of her physicians. Probably the most serious injury she received was in having her lower lip torn away from the jaw, leaving her lip, after it healed, thicker than it was before and drawn to one side so as to cause a permanent and perceptible disfigurement of the face. In the treatment of this injury it became necessary to lance from the outside and drain an abscess that formed in the region of the wound, which resulted in a permanent scar on her chin.
In view of these facts, we discover no evidence of passion or prejudice on the part of the jury, nor occasion to successfully urge that the trial court should have granted a new trial because of the claim that the verdict is excessive.
Judgment affirmed.
MaiN, C. J., Bridges, Fullerton, and Pemberton, JJ., concur.